Exhibit 10.80

Amendment to the

Chordiant Software, Inc. Fiscal Year 2010

General Counsel Incentive Bonus Plan

The following paragraph is added to the end of the Section entitled “Qualitative
Measures – 27.86% of Bonus Target” in the Chordiant Software, Inc. Fiscal Year
2010 General Counsel Incentive Bonus Plan:

“Notwithstanding the foregoing, on or prior to the Closing Date (as defined in
that certain Agreement and Plan of Merger dated March 14, 2010 by and between
Chordiant Software, Inc., Pegasystems, Inc., and Maple Leaf Acquisition Corp.),
the Board may approve and pay a payment to you in an amount not to exceed 100%
of your Qualitative Measures Bonus Target pro rated for that portion of the
fiscal year completed prior to the Closing Date, based on your performance in
this role during such fiscal period; provided however, that under no
circumstances shall the bonus payments made to you pursuant to this Plan in
connection with the Acquisition exceed $1,000,000 in the aggregate per fiscal
quarter and pro-rated for any period of a fiscal quarter, including all similar
payments to participants of the Chordiant Software Inc. Fiscal Year 2010
Executive Incentive Bonus Plan, the participants of the Chordiant Software, Inc.
Fiscal Year 2010 Team Member Bonus Plan, and the participant of the Chordiant
Software, Inc. Fiscal Year 2010 Senior Vice President and General Manager
Worldwide Client Services Incentive Bonus Plan.”

The following paragraph is added to the end of the Section entitled “Payment” in
the Attachment A to the Chordiant Software, Inc. Fiscal Year 2010 General
Counsel Incentive Bonus Plan:

“Notwithstanding the foregoing, on or prior to the Closing Date (as defined in
that certain Agreement and Plan of Merger dated March 14, 2010 by and between
Chordiant Software, Inc., Pegasystems, Inc., and Maple Leaf Acquisition Corp.),
the Board may approve and pay a payment to a participant not to exceed 100% of
such participant’s 2010 annual bonus target, with such payment calculated based
on the assumption that the Company has attained 100% of the annual goals set
forth herein, pro-rated for any period of the Company’s fiscal quarter that is
completed prior to the Closing Date; provided however, that under no
circumstances shall the payments made to you pursuant to this Plan in connection
with the Acquisition exceed $1,000,000 in the aggregate per fiscal quarter and
pro-rated for any period of a fiscal quarter, including all similar payments to
participants of the Chordiant Software Inc. Fiscal Year 2010 Executive Incentive
Bonus Plan, participants of the Chordiant Software, Inc. Fiscal Year 2010 Team
Member Bonus Plan, and the participant of the Chordiant Software, Inc. Fiscal
Year 2010 Senior Vice President and General Manager Worldwide Client Services
Incentive Bonus Plan.”

* * *